DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The previous objection to the specification has been overcome by applicants’ amendments.  The amendments do not contain new matter because the amendments were correcting obvious typographical errors, and one of skill in the art recognized how to correct the errors.  See MPEP 2163.07 II. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2015/0239775).
Claims 1-4 do not appear to define the actual stress versus thickness curve of a glass article.  Rather, claim 1 defines the invention based upon the characteristics of a curve (formula I) that is used to approximate the actual stress curve of a glass article.  
Amin et al. discloses a strengthened glass that “includes a first portion extending from the surface to a shallow depth and having a relatively steep slope; and a second portion extending from the shallow depth to the depth of compression.”  See paragraph [0004].  Applicants 

Ex. 15; 
Amin Ex. b; Amin Fig. 5c
Ex. 16; 
Amin Ex. f;
Amin Fig. 9b
Ex. 17; 
Amin Ex. g;
Amin Fig. 10b
Ex. 18; 
Amin Ex. i;
Amin Fig. 11
Ex. 19; 
Amin Ex. j;
Amin Fig. 12a
A1
563
599
556
567
561
B1
6.5
6.6
6.6
6.8
6.9
A2
432
359
438
451
447
B2
72
80
76
89
89
C
-70.6
-66.4
-82.2
-92.9
-90.1
A1/B1
87
90
85
83
81
t (µm)
400
700
800
900
1000
B2/t
18%
11%
10%
10%
9%
A2/B2
6
4.5
5.7
5.1
5
First stage
Na52K48
441°C/10 Hr
Na45K55
450°C/8.5 Hr
Na37K63
440°C/8.8 Hr
Na38K62
450°C/7.5 Hr
Na37K63
440°C/11 Hr
Second stage
Na1K99
390°C/12 min
Na1K99
390°C/12 min
Na1K99
390°C/12 min
Na2K98
390°C/18 min
Na1K99
390°C/12 min

 
The values for the parameters A1, A2, B2, C and A1/B1 of examples b, f, g, i, and j anticipate the corresponding characteristics of claims 1 and 4 (when considering a single significant figure as employed for range of A1 in claim 1).  Examples b, f, g, i, and j of Amin et al. differ from claim 1 by possessing a value for B1 that is greater than 6 µm rather than 6 µm or less as recited in claim 1, and the examples possess values of A2/B2 that are greater than 3.5 rather than less than 3.5 as recited in claim 1.
The value of B1 relates to the thickness of the near surface spike of the stress profile.  Amin et al. teaches that the second portion (i.e., surface spike stress) may have a depth of as little as 3 µm.  See paragraph [0005] and [0124].
Moreover, the value of A2/B2 appear to relate to the slope of the tale region B of Amin et al. See Figure 5c, 9b, 10b, 11, 12b and 13b.  Amin et al. discloses that the tail region has a slope of -2 to -8 MPa/µm, or 2 to 8 MPa/µm when written in a manner comparable to A2/B2.  See paragraph [0005].  This range overlaps the presently claimed range of less than 3.5 MPa/µm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided modified examples b, f, g, i, and j of Amin et al. to have a smaller compressive spike such as 3 µm in the surface of the glass, and smaller slope of the tail such as 2 MPa/µm.  The motivation for doing so was working within the broader disclosure of Amin et al. and the “normal desire of scientists or artisans to improve upon what is already generally known.”  See MPEP 2144.05.  A smaller spike would require a smaller value for B1, such as less than 6 µm to approximate the stress curve.
As to claim 2, example b of Amin et al. has a B2 value that is 18% of the thickness (see table 3 of the specification), which is 20% when considering a single significant figure as employed in claim 2.  Moreover, Amin et al. teaches that the total depth of compression can extend to 0.25 times the thickness of the glass.  See paragraph [0072].
As to claim 3, examples b, f, g, i, and j Amin et al. have values for A2 that fall within ranges of claim 3.  
As to claim 5, examples b, f, g, i, and j of Amin et al. have thicknesses between 0.4 and 1 mm.  See Table 2.
As to claims 6 and 7, Amin et al. teaches glass compositions that have overlapping ranges of components with the glass recited in instant claims 6 and 7.  See paragraph [0106] and claim 10.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 8, Amin et al. discloses that the glasses are employed as cover glasses for electronic devices.  See paragraph [0003].
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive. 
Applicants argue that none of the examples disclose a db (i.e., B1) of 5.0 µm or less.  However, a reference may be employed for all that it fairly teaches and is not limited to its examples for disclosure.
Applicants argue that “the disclosure of the lower limit value of 3 µm appears to be just a detectable range because the measurement limit of commercially available stress measuring instruments at that time was about that level, and there is no technical meaning and effect for the lower limit value.”  The examiner respectfully disagrees because Amin et al. expressly discloses that the compressive stress spike may be 3 to 15 µm.  See paragraph [0124].
Applicants argue that the examples of Amin et al. fails to suggest a compressive stress profile having an A2/B2 of less than 3.5.  For the reasons described in the rejection above, Amin et al. suggests a value for db of 2 to 8 MPa/µm, which overlaps the claimed A2/B2 range of less than 3.5 MPa/µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784